Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator door coupling system of the claimed invention comprises all the limitations of claims 1 or 12, specifically, a landing door lock having a movable plate having an extension arm, a first contact element mounted on the movable plate and configured to engage with a coupling element and a second contact element located on the extension arm and configured to engage with a lock element, an unlocking screw located on the extension arm, and a car lock support wherein the coupling element is pivotably mounted on the car lock support and the lock element is pivotably mounted to the car lock support, and a deterrent element fixedly connected to the car lock support and arranged to prevent unauthorized or improper operation of the car door lock that is not taught, suggested, nor obvious over prior arts of record.
WO 2008/078135 to Pillin teaches an elevator door coupling system having a landing door lock having a movable plate having an extension arm with a first contact element and a second contact element and teaches a car lock support and a deterrent element fixedly connected to the car lock support but does not teach an unlocking screw located on the extension arm.
EP 1500625 to Bluteau et al teaches an elevator door coupling system having a landing door lock having a movable plate having an extension arm with a first contact element and a second contact element and teaches a car lock support but does not teach an unlocking screw located on the extension arm nor teach a deterrent element fixedly connected to the car lock support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654